

FIRST AMENDMENT TO FRANCHISEE FINANCING AGREEMENT
THIS FIRST AMENDMENT TO FRANCHISEE AGREEMENT is made as of July 25, 2012 (this
“Amendment”), between COLORTYME FINANCE, INC., a Texas corporation
(“Administrator”), and CITIBANK, N.A., a national banking association
(“Lender”).
R E C I T A L S


A.    Administrator and Lender are parties to a Franchisee Financing Agreement
dated as of August 2, 2010 (the “Original Financing Agreement”).
B.    The parties desire to amend the Original Financing Agreement to increase
the Program Amount as hereinafter provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Financing
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, all references in the Loan
Documents to the “Agreement” shall mean the Original Financing Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time. In addition, the following terms have the meanings set forth below:
“Effective Date” means July 25, 2012.
“Modification Papers” means this Amendment, the Authorization Certificates, and
all of the other documents and agreements executed in connection with the
transactions contemplated by this Amendment.
2.Conditions Precedent. The transactions contemplated by this Amendment shall be
deemed to be effective as of the Effective Date, when the following conditions
have been complied with to the satisfaction of Lender, unless waived in writing
by Lender:


A.First Amendment to Loan Agreement. This First Amendment to Franchisee
Financing Agreement shall be fully executed by Administrator and Lender.


B.Authorization Certificates. Administrator shall have delivered certificates
from all appropriate Loan Parties (each an “Authorization Certificate”)
satisfactory in form and substance to Lender authorizing the execution, delivery
and performance of the Modification Papers.


C.Fees and Expenses. Lender shall have received payment of all out-of-pocket
fees and expenses (including reasonable attorneys' fees and expenses) incurred
by Lender in connection with the preparation, negotiation and execution of the
Modification Papers.


D.Representations and Warranties All representations and warranties contained
herein or in the documents referred to herein or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of this date.















--------------------------------------------------------------------------------



3.Amendments to Original Financing Agreement. On the Effective Date, the
Original Financing Agreement shall be amended as follows:    


(a)The definition of “Program Amount” in Section 1.1 of the Original Financing
Agreement shall be amended in its entirety as follows:


“Program Amount” means the obligation of Lender, subject to the terms and
conditions of this Agreement, to make Loans which shall not exceed at any one
time outstanding $30,000,000.
(b)Exhibit A to the Original Financing Agreement is hereby replaced with Exhibit
A attached hereto.


4.Certain Representations. Administrator represents and warrants that, as of the
Effective Date: (a) each Loan Party has full power and authority to execute the
Modification Papers to which it is a party and the Modification Papers executed
by each Loan Party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors' rights generally; and (b) no authorization, approval,
consent or other action by, notice to, or filing with, any governmental
authority or other person is required for the execution, delivery and
performance by each Loan Party thereof. In addition, Administrator represents
that all representations and warranties contained in the Original Loan Agreement
are true and correct in all material respects on and as of the Effective Date
(except representations and warranties that relate to a specific prior date are
based upon the state of facts as they exist as of such date).


5.No Further Amendments. Except as previously amended in writing or as amended
hereby, the Original Financing Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.


6.Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original
Financing Agreement or any of the Loan Documents, or (b) to prejudice any right
or rights which Lender now has or may have in the future under or in connection
with the Original Financing Agreement and the Loan Documents, each as amended
hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.


7.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.


8.Incorporation of Certain Provisions by Reference. The provisions of Section
12.3 of the Original Loan Agreement captioned “Choice of Law and Venue” and
Section 12.15 of the Original Loan Agreement captioned “Waiver of Jury Trial”
are incorporated herein by reference for all purposes.


9.Entirety, Etc. This instrument and all of the other Loan Documents embody the
entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT











--------------------------------------------------------------------------------



ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


[Remainder of Page Intentionally Left Blank; Signatures Begin on Next Page]











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
ADMINISTRATOR:


COLORTYME FINANCE, INC.






By: /s/ Stephen C. Ingham            
Name: Stephen C. Ingham
Title: Director of Finance





--------------------------------------------------------------------------------





LENDER


CITIBANK, N.A.






By: /s/ David C. Hauglid            
    David C. Hauglid
    Senior Vice President





--------------------------------------------------------------------------------





Each Corporate Guarantor hereby acknowledges and agrees that the Obligations, as
amended and increased hereby, continue to be guaranteed pursuant to the terms of
its Corporate Guaranty Agreement, which Corporate Guaranty Agreement is in full
force and effect.


COLORTYME FINANCE, INC.






By: /s/ Stephen C. Ingham            
Name: Stephen C. Ingham
Title: Director of Finance








RENT-A-CENTER, INC.






By: /s/ Dawn M. Wolverton            
Name: Dawn M. Wolverton
Title: Secretary







--------------------------------------------------------------------------------



EXHIBIT A
LOAN NOTICE
(from ColorTyme Finance, Inc. to Lender)
Reference is made to (i) that certain Franchisee Financing Agreement between
ColorTyme Finance, Inc. and Citibank, N.A. dated as of August 2, 2010 (together
with all amendments and modifications, if any, from time to time made thereto,
the “Agreement”) and (ii) Section 2.4 of each Note, pursuant to which
Administrator is authorized, on behalf of the Borrowers, to request Loans. The
terms used herein shall have the same meanings as provided therefor in the
Agreement unless the context hereof otherwise requires or provides. This notice
may only be delivered by Administrator to Lender. Lender will not accept any
loan notice from a Borrower.
A.    GENERAL.
1.
Date of proposed Loans                ________________________________

2.
Aggregate amount of Loans requested.        ________________________________

3.
Administrator hereby certifies that all conditions precedent specified by the
Agreement for these Loans have been complied with in all respects.

4.
Attached hereto is a schedule evidencing the Borrowers requesting Loans and the
requested Loan amounts.

B.    AVAILABILITY UNDER PROGRAM.


1.    Program Amount                  $30,000,000
2.    Enter: Outstanding Revolving Loan Commitments    
of all Borrowers approved by Lender ___________________                 
3.    Excess availability for Loans
under the Program (subtract line B2 from line B1)    ___________________
C.    AVAILABILITY FOR APPLICABLE BORROWER(S).


1.    Enter: Outstanding Revolving Loan Commitments
of applicable Borrower(s)                ___________________
2.    Enter: Aggregate Revolving Loan Principal Debt
of applicable Borrower(s) outstanding as of this
date                             ___________________
3.    Excess (deficit) available for Loans
(subtract line C2 from line C1)                 _____________________
Administrator hereby certifies that on the date hereof the representations and
warranties contained the Agreement are true in all material respects as if made
on the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date and no Event of Default or Potential Default exists and is
continuing.
Dated _____________, 2012.
COLORTYME FINANCE, INC.




By:______________________________
Name:_________________________
Title:__________________________

